                   Case 1:16-cv-08776-SLC Document 105 Filed 08/02/21 Page 1 of 1

                           Michael Faillace & Associates, P.C.
                                                Employment and Litigation Attorneys

         60 East 42nd St. Suite 4510                                                    Telephone: (212) 317-1200
         New York, New York 10165                                                        Facsimile: (212) 317-1620




                                                                       August 2, 2021

         VIA ECF
         Hon. Sarah L. Cave
         United States Magistrate Judge
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                          Re:      Ramos, et al. v. BDJVegan1, Inc., et al
                                   Docket No.: 16-cv-08776 (SLC)

         Your Honor:

                My office represents Plaintiffs in the above-captioned matter. I write, jointly with
         Defendants, to respectfully request the Court for an extension of the deadline to submit the
         settlement agreement for Court approval, from the current deadline of July 30, 2021 to August 9,
         2021. This is the third request of its kind. The Court granted the first two requests.

                The reason for the within request is that counsel for the parties still need additional time to
         provide the agreement to our respective clients for their review and signatures. The parties
         apologize to the Court for not submitting the within application on a timely basis.

                 The parties thank the Court for its time and consideration of this matter.
The requested extension of time (ECF No. 104) is
GRANTED. The parties shall file their joint Letter-
                                                                       Respectfully submitted,
Motion addressing the fairness and reasonableness of
their settlement agreement by August 9, 2021. All other
terms and provisions of the Court's June 14, 2021                      /s/ William K. Oates
Order (ECF No. 99) remain in effect.                                   William K. Oates, Esq.
                                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.
The Court will not extend this deadline further absent a               Attorneys for Plaintiffs
showing of good cause.

The Clerkcc:
          of Court is respectfully
                Stanley   D. Cohen,directed  to close
                                      Esq. (via ECF) ECF
No. 104.        Attorney for Defendants

SO ORDERED       8/2/2021




                                   Certified as a minority-owned business in the State of New York
